Title: To George Washington from Alexander Hamilton, 26 March 1796
From: Hamilton, Alexander
To: Washington, George


          
            Sir
            March 26 1796
          
          I perceived by the News Paper that the resolution has been carried I have not been idle as far a⟨s⟩ my situation would permit but ⟨it⟩ will not be in my power as I had hoped to send you what I am preparing by this day’s Post. The next will carry it It does not however appear necessary that the Executive should be in a hurry.
          The final result in my mind, for reasons I shal⟨l⟩ submit in my next is that th⟨e⟩ Papers ought all to be refused—I am persuade⟨d⟩ the Communication of the ins⟨tructions⟩ in particular would do ha⟨rm⟩ to The President & to the Govern⟨ment⟩. Respecty & Affecty
          
            ⟨A.H.⟩
          
        